                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                     Plaintiff,

             v.

DAVID GARCIA JOHNSON,                      Case No. 3:20-cr-00005-SLG-DMS

                     Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      Before the Court is Defendant’s request to enter a guilty plea to Count 1 of

the Indictment, Distribution of a Controlled Substance in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(B). This matter was referred to the Honorable Magistrate Judge

Deborah M. Smith by the District Court, with the oral consents of Defendant,

counsel for Defendant, and counsel for the United States.

      Judge Smith issued a Final Report and Recommendation at Docket 26, in

which she recommended that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment. No objections to the Final Report and

Recommendation were filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1).

The Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS the Defendant’s plea of

guilty to Count 1 of the Indictment, Distribution of a Controlled Substance in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B). The Final Pretrial Conference set

for March 10, 2020, is VACATED and the Trial by Jury set for March 23, 2020, is

VACATED. An Imposition of Sentence hearing is SET for May 7, 2020 at 10:30

a.m. Sentencing memoranda are due on or before April 30, 2020.

       DATED this 27th day of February, 2020 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00005-SLG-DMS, USA v. Johnson
Order re Final Report and Recommendation of the Magistrate Judge Upon a Plea of Guilty
Page 2 of 2
